DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney ALDO MARTINEZ (Reg. No. 61357) on 03/10/2021.

The application has been amended as follows: 

Claim 1 (Canceled).  

Claim 2 (Currently Amended)[[:]] A method for controlling access to content, the method comprising: 
 	receiving a verification invitation message by a first device; 
, the single use code that will not be reused for any subsequent verification; 
transmitting by the first device, to a verification module, said first unique code; 
 transmitting by the first device said first unique code to a second device, wherein the second device acquires a current geographic indication in response to receiving said first unique code; 
receiving, by the first device, the current geographic indication 
transmitting to the verification module, the current geographic indication and the second unique code; 
comparing, by the verification module, the second unique code with the first unique code; and 
in response to the second unique code being the same as the first unique code received from the first device by the second device: [[,]]
 extracting, from a memory of the verification module, a geographic indication data set defining at least one authorization area, 
verifying by the verification module that the current geographic indication is included in said at least one authorization area, and 
transmitting an authorization message for the reception of the content to a security module of said first device in response to the current geographic indication being included in the at least one authorization area;
wherein the verification module sends a blocking message to the security module to stop supplying decryption keys of the transmitted content to the first device in response to the current geographic indication being outside the at least one authorization area.  

Claim 3 (Currently Amended)[[:]] The method of claim 2, wherein the security module determines whether the reception of the current geographic indication and the second unique code is within a predetermined time limit of transmission of the first unique code to the second device

Claim 4 (Currently Amended)[[:]] The method according to claim 2, wherein the first device on reception of the verification invitation message, generates the first unique code and transmits the first unique code to the second device and to the verification module, and wherein the first unique code is unique to the first device.  

Claim 5 (Currently Amended)[[:]] The method according to claim 2, wherein the first device displays an alphanumeric image on a screen connected to the first device, the alpha numeric image representing the first unique code, and the second device comprises a keyboard for entering the first unique code.  

Claim 6 (Currently Amended)[[:]] The method according to claim 2, wherein the first device displays an image representing the first unique code, and further comprising: 
	acquiring the image by an optical reading device of said second device; and 
	converting the image to obtain the first unique code in order to add it to the current geographic indication.  

Claim 7 (Currently Amended)[[:]] The method according to claim 2, wherein the second device is a remote control for the first device.  

Claim 8 (Currently Amended)[[:]] The method according to claim 2, wherein the verification module is integrated into said first device, and the first device comprises a local interface to communicate with the second device to receive the current geographic indication and the second unique code.  

Claim 9 (Currently Amended)[[:]] The method according to claim 2, wherein the second device is a smart accessory comprising a Global Positioning System (GPS) module and having local interface to communicate with said first device, and said local interface using an encryption key to secure the message exchanges, further comprising: downloading and loading, by the smart accessory, an application in a memory of said smart accessory; 
 	accessing, by the smart accessory, a management center and identifying the first device at said management center; 
 	retrieving, by the smart accessory from the management center, an encryption key corresponding to said first device; and 
 	using, by the smart accessory, said encryption key to encrypt and/or sign the current geographic indication.  

Claim 10 (Currently Amended)[[:]] The method according to claim 2, wherein the verification module is located in a management center and wherein the second device includes a communication interface to communicate with said management center independent of the first device.  

Claim 11 (Currently Amended)[[:]] The method according to claim 2, wherein the verification module is located in the first device, and the second device includes a communication interface to communicate with said management center independent of the first device, said management center transmitting a message to said first device containing at least the first device geographic indication and the first unique code.  

Claim 12 (Currently Amended)[[:]] A system for reception of transmitted content, the system comprising: 
 	a first device comprising a verification module, a security module and a screen output; and 
 	a second device, 
 	wherein the first device:
		 generates a first unique code, 
		transmits said first unique code to said verification module, 
		transmits the first unique code to said second device, 
	wherein the second device: 
 		receives said first unique code, 
		acquires a current geographic indication in response to receiving the first unique code, and 
 		transmits, to the first device, the current geographic indication and a second unique code, and 
 	wherein said verification module: 
 		receives the current geographic indication and the second unique code received from the second device, 
 		compares the second unique code received from the second device with the first unique code received from the first device, 5Docket No. 526760US Preliminary Amendment 
 		in response to the second unique code being the same as the first unique code, extracts from a memory of the verification module, a geographic indication data set defining at least one authorization area, determines whether the current geographic indication is included in the at least one authorization area, and
 	 in response to the current geographic indication being in the at least one authorization area, transmits an authorization message for the reception of the transmitted content to the security module;
	wherein the verification module sends a blocking message to the security module to stop supplying decryption keys of the transmitted content to the first device in response to the current geographic indication being outside the at least one authorization area.  

Claim 13 (Currently Amended)[[:]] The method of claim 12, wherein the security module determines whether the reception of the current geographic indication and the second unique code is within a predetermined time limit of transmission of the first unique code to the second device, and the security module rejects the current geographic indication in response to reception of the current geographic indication and the second unique code outside of the predetermined time limit

Claim 14 (Currently Amended)[[:]] The system according to claim 12, wherein the first device generates the first unique code, and transmits the first unique code to the screen output and to the verification module, and wherein the first unique code is unique to the first device.
  
Claim 15 (Currently Amended)[[:]] The system according to claim 14, wherein the second device includes an optical reading device that acquires an image being displayed on a screen connected to the screen output and converting it in order to obtain the first unique code.  

Claim 16 (Currently Amended)[[:]] The system according to claim 12, wherein the second device is a remote control that controls the first device, or a smart phone.  

Claim 17 (Currently Amended)[[:]] A receiver for reception of transmitted content, comprising: 
	an interface for receiving the content; 
 	a verification module; and 
 	a security module; 
	wherein the receiver: 
 		generates a first unique code and transmits the first unique code to a second device, wherein the second device acquires the first unique code from the receiver, and 
	  	receives from the second device, a current geographic indication, the current geographic indication is acquired in response to the second device receiving the first unique code transmitted from the receiver, 
	wherein said verification module: 
 		compares the second unique code received from the second device with the first unique code transmitted by the receiver to determine whether they are the same,
 		 in response to the second unique code being the same as the first unique code received from the receiver, extracts from a memory of the verification module, a geographic indication data set defining at least one authorization area 
 		determines whether the current geographic indication is included in the at least one authorization area, 
 	in response to the current geographic indication being in the at least one authorization area, transmits an authorization message for the reception of the transmitted content to the security module, and 
		sends a blocking message to the security module to stop supplying decryption keys of the transmitted content to the first device in response to the current geographic indication being outside the at least one authorization area.  

Claim 18 (Currently Amended)[[:]] The method of claim 17, wherein the security module determines whether the reception of the current geographic indication and the second unique code is within a predetermined time limit of transmission of the first unique code to the second device, and the security module rejects the current geographic indication in response to reception of the current geographic indication and the second unique code outside of the predetermined time limit

Claim 19 (Currently Amended)[[:]] The method according to claim 2, wherein the first unique code includes a random number generated by the first device.  

Claim 20 (Currently Amended)[[:]] The method according to claim 2, wherein the first unique code is displayed on a screen as a QR code.  

Claim 21 (Currently Amended)[[:]] The method according to claim 2, further comprising: 
	determining by the first device whether a request to delay the comparison of the second unique code with the first unique code is received;  8Docket No. 526760US 
 	Preliminary Amendment in response to determining that the request to delay the comparison of the second unique code with the first unique code is received, delaying transmission of the first unique code to the second device for a predetermined time period; and 
 	upon one of expiration of the predetermined time period or determination that the request to delay the comparison of the second unique code with the first unique code is not received, transmitting by the first device said first unique code to the second device.


Allowable Subject Matter

Claims 2-21 are allowed in view of Applicant’s remarks on pages 12-13 of the response filed 07/25/2019 in prior-filed application 14/917,090 and the amendments as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. (US 20130027613) discloses image display apparatus, portable terminal, and methods for operating the same.
	Korbecki et al. (US 20130173765) discloses systems and methods for assigning roles between user devices.
	Sofos et al. (US 20130145403) discloses apparatus and method for providing media programming.
	Rieger et al. (US 20110138064) discloses apparatus and methods for monitoring and optimizing delivery of content in a network.
	Srinivasan et al. (US 20100251292) discloses smartphone for interactive television.
	Hirvela et al. (US 20100136943) discloses content management for wireless digital media frames.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 10, 2021